EXHIBIT 10.8.1

FORM OF AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (“Amendment”) is made and entered into as
of August     , 2014, by and among             (“Employee”) and Natus Medical
Incorporated, a Delaware Corporation (the “Company”).

RECITALS

A. The Company and Employee are parties to that certain Employment Agreement
dated                     , 20        (the “Agreement”). All capitalized terms
set forth herein shall (unless otherwise defined herein) have the meanings given
to them in the Agreement.

B. The Company and Executive wish to amend the terms of the Agreement by means
of this amendment to the Agreement.

AMENDMENT

NOW, THEREFORE, the parties hereby agree as follows:

 

  1.

Section 7(c) of the Agreement is amended and restated to read in its entirety as
follows:

“(c) Change of Control Benefits. If within six (6) months following a “Change of
Control” (as defined below) (i) Employee terminates Employee’s employment with
the Company for Good Reason after providing the Company with written notice
within the ninety (90) days after the occurrence of an event constituting Good
Reason and an opportunity for the Company to cure such occurrence of not less
than thirty (30) days, or (ii) the Company or the successor corporation
terminates Employee’s employment with the Company for other than Cause, death or
disability, then Employee shall be entitled to the benefits provided for in
subsection (a) above, except that the amount of the cash payments provided for
in (a)(i) above shall be replaced by a cash payment equal to [.5 times] the sum
of (x) the greater of Employee’s Base Salary as in effect immediately prior to
the date of the Company’s entering into an agreement providing for such Change
of Control (or, if no such agreement is entered into, immediately prior to the
Change of Control), or Employee’s Base Salary as in effect at the time of
Employee’s termination after the date of the Change of Control, and (y) the
greater of Employee’s target bonus as most recently established by the Board or
Compensation Committee prior to the date of the Company’s entering into an
agreement providing for such Change of Control (or, if no such agreement is
entered into, prior to the date of the Change of Control), or Employee’s target
bonus as in effect at the time of Employee’s termination after the date of the
Change of Control. Employee shall only be permitted to receive the benefits
provided for in subsection (a) once and shall not be permitted to claim such
benefits under both subsection (a) and (c) such that Employee would receive the
benefits pursuant to subsection (a) twice. The payment-characterization
provisions made under subsection (a) above for purposes of Section 409A of the
Code shall apply as well.”

 

  2.

Except as expressly set forth above, all of the terms and conditions of the
Agreement remain in full force and effect.

 

  3.

This Amendment may be executed in any number of counterparts, each of which when
so executed and delivered will be deemed an original, and all of which together
shall constitute one and the same instrument.

 

COMPANY

  

EMPLOYEE

Natus Medical Incorporated      

 

 

  

By:   James B. Hawkins, President and
Chief Executive Officer

  